                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

CARY WHITT                                         §
                                                   §
v.                                                 §        Civil Action No. 4:17-CV-727
                                                   §
COMMISSIONER, SSA                                  §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 3, 2019, the report of the Magistrate Judge (Dkt. #15) was entered containing

proposed findings of fact and recommendations that the final decision of the Commissioner of

Social Security be REMANDED.

         Having received the report of the Magistrate Judge, and no objections thereto having

been timely filed, the court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the

court.

         It is, therefore, ORDERED that the decision of the Commissioner is REMANDED

for further review.
         IT IS SO ORDERED.

              .    SIGNED this the 21st day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
